Filed 9/29/22 P. v. Gomez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079761

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. JCF004169)

 CIPRIANO GOMEZ,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County,
Christopher J. Plourd, Judge. Affirmed.
         Alex Kreit, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
         Cipriano Gomez entered into a plea agreement, under which he pleaded

no contest to receiving stolen property (Pen. Code,1 § 496, subd. (a)) with a




1        All further statutory references are to the Penal Code.
Harvey2 waiver. He was sentenced to a three-year term in county jail. The
sentence was suspended, and Gomez was granted probation. The probation
officer recommended that Gomez be ordered to pay restitution to the City of
Brawley in the amount of $27,656.38. Gomez requested a restitution
hearing. His request was granted.
      At the restitution hearing, the court considered the probation report,
police reports, documents supplied by the parties, and heard testimony from
witnesses. At the conclusion of the hearing, the court ordered Gomez to pay
restitution in the amount of $27,556.38.
      Gomez appealed, challenging only the restitution order.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Gomez the opportunity to
file his own brief on appeal, but he has not responded.

                                 DISCUSSION3
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue that was considered in evaluating
the potential merits of this appeal: Whether the trial court erred in issuing
the restitution order in this case.




2     People v. Harvey (1979) 25 Cal.3d 754.
3     Given the limited scope of this appeal, we find it unnecessary to discuss
the facts of the offenses in this case.
                                       2
     We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Gomez on this appeal.
                               DISPOSITION
     The judgment is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




O’ROURKE, J.




DO, J.




                                     3